Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/2021 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/30/2021 was filed after the mailing date of the final action on 8/27/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 recites the limitation "the likelihood of the user" in lines 2-3.  There is insufficient antecedent basis for this limitations in the claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 7-11, 13 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goswami et al. (US20120128239) hereafter Goswami.

1. Regarding claim 1, Goswami discloses a system (figs 1-9 shows a system (305) comprising a processor, non-transitory computer readable medium storing instructions, see paras 0012, 0015, 0016, 0123-0136 for explanation on the system and its operations) comprising: 
a non-transitory machine-readable medium for storing instructions that, when executed by one or more hardware processors of a machine, cause the one or more hardware processors to perform operations (figs 1-9 shows a system (305) comprising a processor, non-transitory computer readable medium storing instructions, see paras 0012, 0015, 0016, 0123-0136 for explanation on the system and its operations executed by the hardware processors of a machine 310 (fig 3)) comprising: 
receiving an image of an item from a client device, the item to be included in a publication published by a web server of a publication system (figs 1-3, paras 0013-0016, 0026, 0051-0054, 0079 discloses receiving an image(s) (111-250) of an item (clothing or pants) from a client device (330) who may be the seller, the item to be included in a publication published by a web server of a publication system (advertisement for the online shopping) meeting the above claim limitations); 
extracting one or more visual features from the received image (fig 2, paras 0027-0030, 0051, 0052, 0072-0079 shows and discloses the extracting/recognizing/detecting the shape (features) of the item from the image (i.e clothing) meeting the above limitations); 
determining that the item included in the received image is of a particular type of item based on the extracted one or more visual features (fig 2, paras 0027-0030, 0051, 0052, 0072-0079, 0106 shows and discloses the extracting/recognizing/detecting the shape (features) of the item from the image and determining the item in the image(s) 111-250 in fig 2 as pants (i.e a particular type of clothing to be a pants) meeting the above claim limitations); 
identifying an image attribute of the received image (fig 2, 5, 6, paras 0016, 0017, 0028, 0055-0061, 0075 shows and discloses identifying image attribute of the image (i.e as seen in fig 2 elements 111-250 are the image attribute (visual quality) of the received image(s), examiner notes that the specifics of an image attribute are not required by the current claim));
generating a suggestion to improve the image attribute based on the particular type of item (paras 0079-0082 discloses generating a suggestion that the image be replaced with an alternative image (i.e a higher quality image than the received image 111 (of the particular item) meeting the above limitations); 
generating, based on the determining that the item included in the received image is of the particular type of item, a recommendation comprising a presentation type for the item for publication based on the particular type of item, the presentation type indicating a style in which the item is displayed within the publication published by the web server of the publication system, wherein the recommendation includes the suggestion (figs 1-2, paras 0051-0059, 0082, paras 0022-0024 discloses the high quality images and the low quality images and para 0024 also discloses notifying the seller that the image is of a low quality and prompt the seller to provide a high quality image of the item or suggests to provide one or more alternative images stored in the database (i.e the recommendation including a suggestion), para 0082 discloses providing the suggestion/recommendation stating “a better quality image of your item” is available. Would you like to use it? and the suggestion/recommendation is provided to the user device 330 (i.e the client device) and paras 0051, 0056-0059 shows the presentation type of the item displayed indicating a style (as seen in fig 2 and para 0030 discloses the style of the item identified from the image) in which the item is displayed meeting the above claim limitations); and 
(figs 1-2, paras 0051-0059, 0082, paras 0022-0024 discloses the high quality images and the low quality images and para 0024 also discloses notifying the seller that the image is of a low quality and prompt the seller to provide a high quality image of the item or suggests to provide one or more alternative images stored in the database (i.e the recommendation including a suggestion), para 0082 discloses providing the suggestion/recommendation stating “a better quality image of your item” is available. Would you like to use it? and the suggestion/recommendation is provided to the user device 330 (i.e the client device)).  

2. Regarding claim 3, Goswami discloses the system of claim 1, wherein the particular type of item corresponds to a clothing category, wherein the style (as seen in fig 2 and para 0030 discloses the style of the item identified from the image) comprises one of a flat presentation (figs 1-2 shows the flat presentation of the clothing (i.e dress pants)), a mannequin presentation, and a person presentation, and2U.S. Patent Application Serial No. 16/225,338 Amendment dated December 29, 2021 Reply to Office Action of August 27, 2021 wherein the recommendation of the presentation type for the clothing category is based on a user behavior analysis for the clothing category, the user behavior analysis comprising an analysis of displayed items, clicked items, and unclicked items for each style (figs 1-3, paras 0048-0055 discloses correlating the image-based features with click through rates (by the user) and the good quality images (displayed items) would result in better click through rates meeting the above claim limitations).  

3. Regarding claim 7, Goswami discloses the system of claim 1, wherein the operations further comprise: determining a likelihood of a user engaging in a user behavior based on a publication, by the web server of the publishing system (figs 1-3, paras 0013, 0014, 0026, 0051-0054, 0079 discloses receiving an image(s) (111-250) of an item (clothing or pants) from a client device (330) who may be the seller, the item to be included in a publication published by a web server of a publication system (advertisement for the online shopping) meeting the above claim limitations), of an image of the particular type of item using the presentation type, wherein the recommendation further includes a reference to the likelihood of a user engaging in the user behavior (figs 1-3, paras 0048-0055 discloses correlating the image-based features (image of a particular item presentation type) with click through rates (the user behavior) and the good quality images would result in better click through rates (i.e likelihood of a user engaging in the user behavior) meeting the above claim limitations).  

4. Regarding claim 8, Goswami discloses the system of claim 1, wherein the operations further comprise: performing an evaluation of the received image based on an image analysis of the received image, the image analysis including identifying one or more image attributes and one or more values that correspond to the one or more image attributes (fig 2, 5, 6, paras 0016, 0017, 0028, 0053-0061, 0075 shows and discloses identifying image attribute of the image (i.e as seen in fig 2 elements 111-250 are the image attribute (visual quality) of the received image(s), figs 5-6 shows the analysis of the image data of the item), the one or more image attributes comprising at least one of an image quality attribute (i.e as seen in fig 2 elements 111-250 are the image attribute (visual quality) i.e good (value) visual quality of the received image(s) and bad (value) visual quality of the images (fig2) meeting the above claim limitations, examiner notes that due to the recital of one or more attributes only one is required to be met) and a display type attribute, the display type attribute indicating a visual context in which the item is displayed.  

5. Regarding claim 9, Goswami discloses the system of claim 8, wherein the determining that the item included in the received image is of the particular type of item includes classifying the received image into a category based on the one or more image attributes and the one or more values that correspond to the one or more image attributes (figs 2, 5-6 and paras 0016-0023 shows and discloses image analysis of the item image and classifying the image of the item as a good (value) quality (attribute) image and the low (value) quality (attribute) image meeting the above claim limitations).  

6. Regarding claim 10 as best understood by the examiner, Goswami discloses the system of claim 9, wherein the recommendation includes a suggestion of an action (figs 1-2, paras 0051-0059, 0082, paras 0022-0024 discloses the high quality images and the low quality images and para 0024 also discloses notifying the seller that the image is of a low quality and prompt the seller to provide a high quality image of the item or suggests to provide one or more alternative images stored in the database (i.e the recommendation including a suggestion of an action), para 0082 discloses providing the suggestion/recommendation stating “a better quality image of your item” is available. Would you like to use it? and the suggestion/recommendation is provided to the user device 330 (i.e the client device) and paras 0051, 0056-0059 shows the presentation type of the item displayed indicating a style (as seen in fig 2) in which the item is displayed meeting the above claim limitations) pertaining to the received image to increase the likelihood of the user engaging in a user behavior (figs 1-3, paras 0048-0055 discloses correlating the image-based features (image of a particular item presentation type) with click through rates (the user behavior) and the good quality images would result in better click through rates (i.e likelihood of a user engaging in the user behavior) meeting the above claim limitations).  

7. Claim 11 is a corresponding method claim of claim 1. See the corresponding explanation of claim 1.

8. Claim 13 is a corresponding method claim of claim 3. See the corresponding explanation of claim 3.

9. Claim 17 is a corresponding method claim of claim 7. See the corresponding explanation of claim 7.

10. Claim 18 is a corresponding method claim of claim 8. See the explanation of claim 8.
11. Claim 19 is a corresponding method claim of claim 9. See the corresponding explanation of claim 9.

12. Claim 20 is a corresponding non-transitory computer-readable storage medium claim of claim 1. See the corresponding explanation of claim 1. Figs 1-9 shows a system comprising a processor, non-transitory computer readable medium storing instructions, see paras 0012, 0016, 0123-0136 for explanation on the system and its operations executed by the hardware processors of a machine 310 (fig 3).

Examiner's Note: Examiner has cited particular figures, and paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested for the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Examiner also cites references in PTO892 but not relied on, which are relevant and pertinent to the applicant’s disclosure, and may also be reading on the claims and claimed limitations. Applicant is advised to consider the references in preparing the response/amendments in-order to expedite the prosecution.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYESH PATEL whose telephone number is (571)270-1227. The examiner can normally be reached IFW Mon-FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAYESH A PATEL/Primary Examiner, Art Unit 2669                                                                                                                                                                                                        
JAYESH PATEL
Primary Examiner
Art Unit 2669